Name: Commission Regulation (EC) No 1399/2001 of 10 July 2001 on the organisation of an invitation to tender for the resale on the internal market of approximately 6215 tonnes of rice held by the Greek intervention agency
 Type: Regulation
 Subject Matter: trade policy;  European construction;  plant product;  Europe;  marketing
 Date Published: nan

 Avis juridique important|32001R1399Commission Regulation (EC) No 1399/2001 of 10 July 2001 on the organisation of an invitation to tender for the resale on the internal market of approximately 6215 tonnes of rice held by the Greek intervention agency Official Journal L 189 , 11/07/2001 P. 0003 - 0004Commission Regulation (EC) No 1399/2001of 10 July 2001on the organisation of an invitation to tender for the resale on the internal market of approximately 6215 tonnes of rice held by the Greek intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 1667/2000(2), and in particular the fourth indent of Article 8(b) thereof,Whereas:(1) Around 6215 tonnes of paddy rice held by the Greek intervention agency need to be put up for resale on the Community market. The sale is to be organised in accordance with the rules laid down in Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3).(2) As the product has deteriorated in quality as a result of the long period it has been in storage, the minimum selling price of each lot put up for sale should be determined having regard to its specific characteristics, in accordance with Article 2(3)(d) of Commission Regulation (EEC) No 3597/90 of 12 December 1990 on the accounting rules for intervention measures involving the buying-in, storage and sale of agricultural products by intervention agencies(4), as last amended by Regulation (EC) No 1392/97(5).(3) Given the quality and the characteristics of the rice concerned, tenderers should have analyses carried out of the lots put up for sale.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In accordance with Regulation (EEC) No 75/91, the Greek intervention agency shall organise an invitation to tender for the resale on the internal market of approximately 6215 tonnes of rice held by it.Article 2Notwithstanding Article 3(2) of Regulation (EEC) No 75/91, tenders submitted must cover a whole lot.Article 3The notice of invitation to tender shall require the tenderers to have a prior analysis carried out of the quality characteristics of the rice put up for sale. Before submitting their bids, tenderers must have a sample taken at the store analysed. When taking over the goods, the successful tenderer may not complain of the quality or the characteristics of the rice.Article 41. The first closing date for the submission of tenders shall be 23 July 2001; the closing date for the last submission of tenders shall be 31 August 2001.2. Tenders must be submitted to the Greek intervention agency at the following address: DIDAGEP Directorate-General for the Administration of Purchases of Agricultural Produce Acharnon Street 241 GR - 10466 Athens Tel.: (30-1) 865 99 41 and 867 31 49 Fax: (30-1) 862 93 733. The goods shall be stored at the following addresses:Alexandros Abekse, Kougioumgidou 5, GR-58100, Yannitsa M. Kourkouta & Sia O.E., GR-57500 Epanomi, Thessaloniki.Article 5The minimum prices shall be as follows:->TABLE>Store: Kougioumgidou 5, GR-58100 Yannitsa - bin K1->TABLE>Store: Kougioumgidou 5, GR-58100 Yannitsa - bin K3->TABLE>Store: Kougioumgidou 5, GR-58100 Yannitsa - bin K2->TABLE>Store: Kougioumgidou 5, GR-58100 Yannitsa - bin K5->TABLE>Store: GR-57500 Epanomi, Thessaloniki - bin K1->TABLE>Store: GR-57500 Epanomi, Thessaloniki - bin K3.Article 6By no later than Tuesday of the week following the closing date for the submission of tenders the Greek intervention agency shall notify the Commission of the quantities and the prices of the various lots sold.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 193, 29.7.2000, p. 3.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 350, 14.12.1990, p. 43.(5) OJ L 190, 19.7.1997, p. 22.